Dear Senator Barham:
We received your request on behalf of the Union Parish Police Jury.  The police jury is considering applying for a federal grant, a Local Community Development Block Grant, to drill a water well.  Carney Creek Water System, a private, non-profit corporation, currently operates the water system and will maintain and operate the new well.  It is our understanding, after reviewing the information in the request and speaking with the attorney representing the police jury, that only political subdivisions of the state may apply for the grant.  We also understand that the police jury must own the well to maintain the grant.
The powers of police juries are defined by the legislature in La.R.S. 33:1236.  Our jurisprudence establishes that police juries have no other powers than those specifically delegated to them. This statute empowers a police jury to provide for the general welfare of its citizens.  Clearly, an improved and/or more efficient water system will benefit the citizens of Union Parish.
Thus, assuming that the police jury complies with all of the grant requirements, the funds used to drill the well will be public funds. Therefore, Article 7, Section 14 of the Louisiana Constitution, which regulates the use of public, i.e. state, funds, permits the use of these funds for a cooperative endeavor. See Article 7, Section 14(C).
You also questioned what liability the police jury would have as owner of the well.  The police jury will be liable for any negligence that arises from its ownership of the well.  However, Carney Creek Water System will be responsible for any and all negligence which arises from the maintenance and operation of the well.  Public entities are prohibited from assuming liability for damages caused by anyone other than the public entity.  See La.R.S. 38:2195.  Similarly, Carney Creek Water System cannot assume any liability of the police jury.  See La.R.S. 38:2216 G.
If you have any questions, please contact our office.
With kindest regards,
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt